Case 21-50963-MFW Doc11 Filed 09/22/21 Pagelof2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re

CENTER CITY HEALTHCARE, LLC D/B/A
HAHNEMANN UNIVERSITY HOSPITAL,
et al.

Debtors.

 

CENTER CITY HEALTHCARE, LLC,
d/b/a HAHNEMANN UNIVERSITY
HOSPITAL, ST. CHRISTOPHER’S
HEALTHCARE, LLC, and SCHC
PEDIATRIC ASSOCIATES, LLC,

Plaintiffs,
Vv.

FISHER SCIENTIFIC COMPANY L.L.C.
D/B/A FISHER HEALTHCARE,

Defendant.

 

 

Chapter 11

Case Nos. 19-11466 (MFW), ef seq.
(jointly administered)

Adv. Proc. No. 21-50963 (MFW)

MOTION AND ORDER FOR ADMISSION PRO HAC VICE

Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the
admission pro hac vice of Beverly Weiss Manne, Esquire of Tucker Arensberg, P.C. to represent

Thermo Fisher Scientific Inc.

Dated: September 17, 2021

Wilmington, Delaware

/s/ Adam Hiller
Adam Hiller (DE No. 4105)

HILLER LAW, LLC

1500 North French Street
Wilmington, Delaware 19801
(302) 442-7677 telephone
ahiller@adamhillerlaw.com
Case 21-50963-MFW Doc11 Filed 09/22/21 Page 2of2

CERTIFICATION OF COUNSEL TO BE ADMITTED PRO HAC VICE

Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the Commonwealth of
Pennsylvania and the State of Maryland and submit to the disciplinary jurisdiction of this Court
for any alleged misconduct, which occurs in the preparation or course of this action. I also
certify that I am generally familiar with this Court’s Local Rules and with the Standing Order for
District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has been paid
to the Clerk of Court for District Court.

 

 

Beverly Weiss Manne, Esquire
TUCKER ARENSBERG, P.C.
1500 One PPG Place
Pittsburgh, PA 15222

Phone: 412-594-5525

Email: bmanne@tuckerlaw.com

ORDER GRANTING MOTION

IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
